GOLDTHWAÍTE, J.
1. The chief objection to this declaration, is that it does not sufficiently appear- where this bill of exchange was drawn, so as to enable the Court to determine whether it is.inland or foreign, which the plaintiff in error insists is necessary, as the statute gives a different rule for damages in either case. This is a matter which cannot well become a question on demurrer, as the bill will be presumed to be drawn at the place stated as the venue of the declaration, and is therefore shown to be' an inland bill.
2 and 3. The cause having been determined upon an issue, the amount of the verdict cannot be questioned on error: Moor v. Coolidge, 1 Porter, 280; but if it could, we have no doubt that damages are allowed by our statutes upon the protest of an inland bill of exchange for non-acceptance : Aik. Dig. 328, § 5.
4. The nolle prosequi upon a second count, did not so operate as to strike out the breach of the contract, even if that is to, be considered as attached to that count, instead of applying ■•equally to both.
The judgment is affirmed.